 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     ____________________________________________
 7                                                )
     LUZ D. VARGAS,                               )
 8                                                )                    Case No. C18-921RSL
                           Plaintiff,             )
 9              v.                                )
                                                  )                    ORDER OF DISMISSAL
10   MAYFLOWER TRANSIT, LLC.,                     )
                                                  )
11                         Defendant.             )
     ____________________________________________ )
12
13                 On August 3, 2018, the Court issued an order requiring the parties to file a Joint
14   Status Report by August 31, 2018 (Dkt. # 12). When defendant filed a “Status Report”
15   indicating that plaintiff had not, contrary to the Court’s Order, made any attempt to contact
16   defendants or to negotiate a joint report (Dkt. # 14), an Order to Show Cause was issued (Dkt.
17   # 15). Plaintiff was specifically ordered to show cause why sanctions, including dismissal of the
18   above-captioned matter, should not be imposed for the failure to comply with the Court’s joint
19   status report order. Plaintiff again failed to respond or otherwise take part in this litigation.
20                 The above-captioned matter is hereby DISMISSED without prejudice for failure to
21   comply with the orders of this Court.
22
23                 DATED this 2nd day of October, 2018.

24
25
                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
26

     ORDER OF DISMISSAL
